Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art.
Claim 7 is direct to a “device” comprised of an impression material having a first cure and a supportive material having a second cure.  The “device” claim includes further limitations regarding how applicant intends for the two materials to be used, but includes no other structural elements related to a device.  Applicant’s claimed “device” amounts to nothing more than two materials which applicant states at page 13 of the written description are well known materials (“The supportive material and the impression material may comprise well known silicone based materials, or a vinyl polysiloxane of VPS”).   The manner in which applicant intends for these two “well known” materials to be used and their intended timing as to when activated for curing fails to make a “device” comprised simply of two “well known” materials (which incidentally may be the same material) patentable to applicant.   A bag of prior art concrete is not patentable to an applicant simply because he/she intends to mix portions of it up in a particular sequence and use it for a special project.

Claims 7-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubey (WO 2017/040726).
	In Figure 5 Dubey discloses a dental device for retracting gingiva and taking an impression (note abstract) comprised of a supportive structure 24, a supportive material 22 having a first cure, and an impression material 20 having a second cure.   The supportive material 22 has a first “predetermined setting time” (e.g. page 7, lines 5-10) and the impression material 20 has a second “predetermined setting time” (the first and second predetermined times may be the same (page 7, lines 5-10) or different (page 10, lines 13-25)).   A first setting state of the supportive material 22 has a greater rigidity/stiffness/hardness than a setting state of the impression material 20 at a common period in time (column 8, lines 13-16).   Dubey states that an “additional advantage to adjusting the set time of the low viscosity setting gingival retracting impression material 20 longer than the high viscosity setting impression material 22 is that as the high viscosity setting impression material 22 sets it gets stiffer or harder earlier than the low viscosity setting gingival retracting impression material 20 creating more of a backing for driving the low viscosity setting gingival retracting material 22 into the sulcus 12” (paragraph bridging pages 10 and 11).
	In regard to the limitations that the two differently claimed impression materials have a muddy stage, a flowable and reshapable phase, a slowing and transition to becoming a solid phase and a hardened phase, the Office takes the position that such phases are necessarily inherent in the Dubey impression materials that may be dispensed through syringes 16, 18, 26 and harden to form an impression.  It is further noted that applicant discloses the impression materials to be conventional prior art materials (written description page 13) and that Dubey use prior art VPS impression materials (page 9, lines 6-14) as does applicant (written description page 13, lines 10-11).   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey (WO 2017/040726)
In regard to device claims 7-9 and 16, to the limited extent that the intended use statements regarding the timing of curing states of the supportive and impression materials are given patentable weight in the device claims then the present rejection applies.
In Figure 5 Dubey discloses a dental device for retracting gingiva and taking an impression (note abstract) comprised of a supportive structure 24, a supportive material 22 having a first cure, and an impression material 20 having a second cure.   The supportive material 22 has a first “predetermined setting time” (e.g. page 7, lines 5-10) and the impression material 20 has a second “predetermined setting time” (the first and second predetermined times may be the same (page 7, lines 5-10) or different (page 10, lines 13-25)).   A first setting state of the supportive material 22 has a greater rigidity/stiffness/hardness than a setting state of the impression material 20 at a common period in time (column 8, lines 13-16).   Dubey further states that an “additional advantage to adjusting the set time of the low viscosity setting gingival retracting impression material 20 longer than the high viscosity setting impression material 22 is that as the high viscosity setting impression material 22 sets it gets stiffer or harder earlier than the low viscosity setting gingival retracting impression material 20 creating more of a backing for driving the low viscosity setting gingival retracting material 22 into the sulcus 12” (paragraph bridging pages 10 and 11).  Dudley does not explicitly state that the low viscosity gingival retracting impression material 20 (equivalent to the claimed “impression material”) is in its “muddy stage” while the high viscosity setting impression material 22 (equivalent to the claimed “supportive material”) is in the flowable and reshapable phase, but Dudley does clearly disclose that the material 22 (supportive material) is stiffer/harder i.e. cured more than the material 21 (impression material) so that it will drive the impression material 22 into the sulcus (note last lines of claims 7 and 10).  To have ensured that the impression material 22 of Dudley was still in its “muddy stage” so that it could easily be driven into the patient’s sulcus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 11-13, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey (WO 2017/040726) in view of Dragan et al (WO 2007/117411).
In regard to claims 11, 12, 17, 18, 19 and 20, Dragan et al teach for a similar retracting/impression method that in the event of excessive bleeding or oozing that an astringent/hemostatic agent can be burnished into the gingival sulcus before the impression material is placed over the tooth (page 31, lines 12-16).  To have applied an astringent agent around the tooth and gingiva prior to positioning the impression material in the Dubey method in order to treat excessive bleeding/oozing would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 13, Dragan et al teach that a predetermined amount of retraction impression material may be optionally placed about the circumference of the prepared tooth at the gingival sulcus margin before the impression material in the supportive structure is applied in order to improve the impression (see page 9, lines 12-15).  To have placed additional impression material about the prepared tooth prior the application of the impression supporting structure would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Dragan et al.




Response to Applicants Remarks
	Applicant argues that the present applicant is an improvement over that of the prior art to Dubey, but fails to address the disclosure in Dubey (particularly in the paragraph bridging pages 10 and 11) that the impression material 22 is to get stiffer or harder earlier than the material 20 so that it may drive the material 22 into the sulcus in the same manner as that claimed by applicant.  The added claim language regarding the different phases of prior art conventional impression materials is not persuasive.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712